Citation Nr: 1758743	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for gastrointestinal disorder, other than irritable bowel syndrome.

5.  Entitlement to service connection for a neurological disorder.

6. Entitlement to service connection for sleep disturbance.

7.  Entitlement to service connection for cardiovascular disorder.

8.  Entitlement to service connection for memory problems.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has a current diagnosis of chronic fatigue syndrome and medical records showing heart palpitations without a known cause.  Additionally, he has reported gastrointestinal symptoms, sleep problems, racing heart, and memory problems.  At his May 2017 hearing, the Veteran testified that these symptoms had begun after inoculations in service and had continued ever since.  This is sufficient to trigger VA's duty to provide an examination or examinations for the Veteran's claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus far, no VA examination has been provided.  Thus examinations and opinions should be obtained on remand.

The Board notes that the Veteran has also argued that he should be entitled to service connection due to exposure to Persian Gulf environmental toxins through his contact with equipment returning from Southwest Asia in his position as a ground radio repairer stationed in Cherry Point, North Carolina.  The Veteran has not identified a specific verifiable exposure.  In his statements and testimony, the Veteran has described the type of routine contact he had with radio equipment returning from Southwest Asia.  In his February 2014 VA Form 9, he stated that this equipment was too sensitive to undergo the standard decontamination procedure and as a result, these radios remained full of sand and dust that he inhaled after removing the covers to repair them.  In describing his theory of exposure, the Veteran does not claim to be able to identify specific environmental toxins on equipment.  He does not state that at any time during this service he was told by someone qualified to identify such toxins that the radio equipment had retained such agents despite the rigors of their transport to the United States.  Thus, the Veteran is not claiming to have actual firsthand knowledge of a specific incident in which he was exposed to environmental toxins from the Southwest Asia theater of operations, only that he was exposed to sand and dust.  Absent competent and credible evidence of a specific incident of actual exposure, the Board does not concede exposure to environmental toxins from the Southwest Asia theater of operations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination or examinations to address chronic fatigue syndrome and any medical condition encompassed by his claimed symptoms of gastrointestinal symptoms, sleep problems, racing heart, and memory problems.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

a.  Identify any and all medical conditions associated with the Veteran's reported symptoms of gastrointestinal symptoms, sleep problems, racing heart, and memory problems.

b.  For each condition identified, including the existing diagnosis of chronic fatigue syndrome, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had onset during active service or was caused by active service, to include his in-service inoculations.

The examiner is instructed that the Veteran, while a Gulf War era veteran, is not a Persian Gulf Veteran for VA purposes and exposure to environmental toxins from the Southwest Asia theater of operations has not been conceded.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claims of service connection for fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, other gastrointestinal disorder, neurological disorder, sleep disturbance, cardiovascular disorder, and memory problems in light of all evidence of record.  If any of the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

